Reasons for Allowance
	Claim 5 is cancelled.
	Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “identifying, by a computing system, a plurality of tiles from a biomedical image subsequent to removal of negative space corresponding to lack of any features within the biomedical image, the biomedical image having at least one feature indicative of a presence or an absence of a condition within one or more portions; applying, by the computing system, a trained inference model having a plurality of parameters to the plurality of tiles to determine a score for each tile of the plurality of tiles of the biomedical image, the score indicating a likelihood of one of the presence or the absence of the condition within a corresponding tile; selecting, by the computing system, a subset of tiles from the plurality of tiles based on the score determined for each tile using the trained inference model; and providing, by the computing system, the subset of tiles corresponding to the one or more portions of the biomedical image having the at least one feature”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665